Exhibit 10.1

May 4, 2006

 

David Blumberg

[Address]

Dear David,

This letter confirms our offer of a full-time exempt position as Executive Vice
President of Fulfillment Services and Vice President of Life Sciences with
I-many, Inc., based in our Edison, NJ office. You will report to I-many’s
President and CEO (currently John Rade on an interim basis) and be responsible
for all operations, including profit and loss, in I-many’s Professional
Services, Maintenance and Support, Sustaining Engineering and Custom Engineering
groups and all shared services involving the hosting and deployment of our
products for use internally and externally. You will also be responsible for
determining strategy, managing product marketing, and going to market in
I-many’s Life Sciences sector. You will be a member of the Executive Management
Team of the Company and considered an officer of the Company for SEC reporting
purposes.

Your annualized base salary will be $200,000, paid bi-weekly. An annual variable
compensation plan will potentially give you an additional $200,000 (annualized
in the first year) in cash compensation. Details of this bonus plan will be
provided under separate cover.

You will receive an option to purchase 500,000 shares of I-many, Inc. common
stock, pursuant to I-many’s 2001 or 2003 Stock Incentive Plan, subject to Board
of Directors approval. The exercise price of the option will be the closing
market price of I-many’s common stock on the date of Board approval, which is
expected to be your first day of employment. Of the total, 250,000 shares will
vest on a four-year, calendar-based schedule. The remaining 250,000 will vest on
your fifth anniversary of employment, subject to accelerated vesting upon
achievement of individual and company performance milestones to be determined.

You will be eligible to receive benefits that include but are not limited to
health and dental insurance, short and long term disability insurance, and
participation in the company’s 401(k) plan, which currently has a matching
company contribution.

As to home office expenses, I-many will reimburse you for monthly charges for a
cell phone for company use and will provide you with a Blackberry. One telephone
line for both voice and facsimile transmission is suggested, and monthly charges
will be reimbursed. A home Internet connection will be reimbursed up to $50
monthly.

You will be eligible for a car allowance of $6,000 per year, payable bi-weekly.

Upon completion of six months of service, the Company will enter into a
severance agreement with you (in the same form recently used with our general
counsel and filed with the SEC on Form 8-K) providing that, if the Company
terminates your employment for any reason other than for “cause” (defined
below), then you will receive severance compensation equal to six months of your
base salary at the time of termination, payable in the Company’s normal
bi-weekly payroll cycles, provided that you sign a release of claims against the
Company. “Cause” for termination shall be deemed to exist upon (a) a good faith
finding by the Company that you refused to perform your assigned duties,
consistent with Company policies, (b) your material dishonesty, (c) a good faith
finding by the Company that you have engaged in gross negligence or gross
misconduct in a manner that materially interferes with your job performance, or
(d) your conviction, or your entry of a pleading of guilty or nolo contendre,
for any crime involving moral turpitude or any felony.

In addition, if the Company is consolidated with or merged into another entity
(other than a consolidation or merger in which the stockholders of the Company
immediately prior to the consolidation or merger own a majority of the issued
and outstanding shares of stock of the survivor corporation, or of an entity
owning the survivor corporation, immediately after the consolidation or merger);
or if the business of the Company is acquired by another entity in an
acquisition of all or substantially all of the Company’s assets; or an



--------------------------------------------------------------------------------

entity acquiring in a transaction or series of related transactions in a three
month period from the then-existing stockholders, more than 50 % of the
Company’s issued and outstanding shares of capital stock (each a “Company
Sale”); then fifty percent (50%) of your unvested stock options on the date of
the Company Sale shall become exercisable in full immediately prior to the
closing of such Company Sale.

No provision of this offer should be construed as a guaranty of continued
employment, and all employees are employed at will. Any contrary agreement must
be in writing and must be signed by the President of I-many, Inc. Moreover, this
letter does not create any such contrary agreement.

This offer of employment is contingent upon certain conditions being fulfilled
including your agreement to and execution of I-many, Inc.’s standard
Nondisclosure, Developments and Noncompete Agreement, included with this letter.
You must sign this Agreement prior to beginning your employment with us. In
addition, this offer is contingent on I-many receiving satisfactory references.

Finally, by signing this letter, you are representing to I-many, Inc. that you
are not subject to any agreement that precludes you from accepting this offer.
We are looking forward to having you join our team and believe you will find the
experience a rewarding one. Welcome!

Sincerely,

 

/S/ STEPHEN VAN HOUTEN

Stephen Van Houten Director of Human Resources Accepted by:

/S/ DAVID BLUMBERG

David Blumberg